DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 8, filed 05 January 2022, with respect to claim 14 have been fully considered and are persuasive.  Therefore, the objection to claim 14 has been withdrawn. 

Applicant’s arguments, see Pages 8-10, filed 05 January 2022, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1 and 3-19 have been withdrawn. 

Claim Objections
Claims 18-19, 22, and 25 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 1, 3, 22, and 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1, 3-10, 12-17, 20-21, and 23-24 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,3-10,12-13,20,23: None of the prior art of record, alone or in combination, teaches or discloses a multispectral sensor comprising:
 	a processing unit which is arranged to:

 		determine a spectral distribution signal depending on the radiance distribution signal,
 	in combination with the rest of the limitations of independent claim 1.
Claims 14-17,21,24: None of the prior art of record, alone or in combination, teaches or discloses a method for multispectral light sensing, wherein a multispectral sensor comprises an opaque housing having a first chamber with a first aperture and a separate second chamber with a second aperture, the method comprising:
 	determining a radiance distribution signal depending on the compensation sensor signals, and
 	determining a spectral distribution signal depending on the radiance distribution signal,
in combination with the rest of the limitations of independent claim 14.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896